Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Allowable Subject Matter
Claims 1-21 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: Statement of allowance is in reference to independent claims 1, 15, and 20. All other claims are dependent on these claims. This application is subject to a terminal disclaimer.
	Independent claims 1, 15, and 20 are directed to a “collection book” that is accessible by a user via a mobile device. A collection book is a type of product brochure that is specific to the fashion industry (see Applicant’s specification page 8, paragraphs [68] and [69]). The mobile device has the ability to obtain product information by at least one of: an electronic identifier (RFID or NFC tag attached to the product) or an optical identifier (bar code attached to the product) (see page 14, paragraph [94] and page 18, paragraph [114]). Once the product information is obtained, the mobile device displays three screens that show additional information about the product. The mobile device then connects to a “lifecycle management” system. This is a program that executes on a server (page 15, paragraph [97]) and allows the product manufacturer to make changes to the product (i.e. adding a new feature or changing the color). These changes are used to update the collection book that is displayed on the user’s mobile device so that the user has the most current information about the product.  Independent claim 1, 15, and 20 recite a combination of elements, which when taken as a whole are not found in the prior art.  

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2017/0372258 A1 (“Narasimhan”): Narasimhan discloses a mobile device (Fig. 2E, “204”) that receives updated catalog information based on a product code (paragraph [0094], lines 10-24). However, Narasimhan does not qualify as a reference because it does not predate the Applicant’s priority date (October 5, 2010).
(ii) US 2018/0308145 A1 (“Tucker”): Tucker discloses a mobile device (Fig. 3, “310”) that allows a user to update a catalog based on a bar code (Fig. 3, “322”; paragraphs [0040] and [0052]). However, Tucker does not qualify as a reference because it does not predate the Applicant’s priority date (October 5, 2010)
(iii) US 7,113,920 B1 (“Brisiel”): Brisiel generally discloses letting vendors quickly and inexpensively update their catalogs with new items and/or prices (col. 5, lines 56-59). However, Brisiel does not teach or suggest the Applicant’s invention. 
(iv) Novotny et al. “Applying RFID technology in the retail industry – benefits and concerns from the consumer’s perspective.” (“Novotny”): Novotny generally discloses issues related to RFID in the retail industry. However, Novotny does not teach or suggest the uniquely patentable combination of features claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no
later than the payment of the issue fee and, to avoid processing delays, should
preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3625